                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:19-CV-00522-FDW-DSC


 SERIES 1 OF OXFORD INSURANCE
 COMPANY NC, LLC,

                Plaintiff,                              MEMORANDUM OF LAW IN
                                                        SUPPORT OF DEFENDANT
                    v.                                  BUCKLEY LLP’S MOTION TO
                                                        DISMISS THE COMPLAINT
 BUCKLEY LLP,

                Defendant.



I.     BOTTOM LINE UP FRONT

       In its haste to bring this state law case against its customer in federal court, Plaintiff

Series 1 of Oxford Insurance Company NC, LLC (“Oxford”) overlooked—or chose to ignore—

the fundamental requirement of ensuring that the Court has jurisdiction to hear the case.

Oxford’s Complaint asserts that the Court has subject matter jurisdiction under 28 U.S.C. § 1332

based on diversity of the parties. Oxford, however, did not plead the facts necessary to support

that diversity allegation. Oxford cannot plead such facts because one of Defendant Buckley

LLP’s (“Buckley”) partners is a U.S. citizen domiciled abroad—a fact that defeats diversity

jurisdiction—as to Buckley. See, e.g., Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826,

828–29 (1989); Swiger v. Allegheny Energy, Inc., 540 F.3d 179, 184 (3d Cir. 2008); ISI Int’l,

Inc. v. Borden Ladner Gervais LLP, 316 F.3d 731, 733 (7th Cir. 2003).

       To be sure, Oxford’s Complaint is entirely without merit, and in fact Oxford has acted

deceptively and in bad faith to avoid paying Buckley’s valid insurance claim. But those are




      Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 1 of 11
matters that must be addressed elsewhere because there is no basis for federal jurisdiction in this

case.1 Accordingly, Buckley respectfully moves to dismiss the Complaint.

II.    LEGAL STANDARDS

       “When a Rule 12(b)(1) motion challenge is raised to the factual basis for subject

matter jurisdiction, the burden of proving subject matter jurisdiction is on the plaintiff. In

determining whether jurisdiction exists, the district court is to regard the pleadings’ allegations as

mere evidence on the issue, and may consider evidence outside the pleadings without converting

the proceeding to one for summary judgment.” Richmond, Fredericksburg & Potomac R.R. v.

United States, 945 F.2d 765, 768 (4th Cir. 1991) (citing Adams v. Bain, 697 F.2d 1213, 1219 (4th

Cir. 1982)).

III.   RELEVANT JURISDICTIONAL FACTS

       Oxford’s Complaint alleges that “[t]he residence of the members of the Oxford limited

liability company are diverse from the residence of the partners of Buckley, and thus there is

complete diversity of this action.” Compl. ¶ 4. No actual facts are offered in support of this

(erroneous) legal conclusion. Oxford does not reveal who its members are, in what state each

member is a citizen, or in what state each Buckley partner is a citizen. Oxford has thus failed to

plead the facts necessary to establish diversity among the parties.

       Oxford correctly states that Buckley “is an international law firm . . . organized as a

limited liability partnership . . . under the partnership law of the District of Columbia.” Id. ¶ 3.

But the remaining facts necessary to resolve this motion are not addressed in the Complaint.



1
  In fact, these matters will be addressed in state court. On October 29, 2019, Buckley filed a
complaint against Oxford in Mecklenburg County Superior Court, asserting claims against
Oxford for breaches of contract, unfair and deceptive trade practices, breach of the duty of good
faith and fair dealing, and tortious refusal to settle an insurance claim. See Declaration of Joshua
D. Davey, Ex. A (Complaint in Case No. 19-CVS-21128).


                                     2
       Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 2 of 11
Rather, they are set forth in the accompanying sworn declaration of Buckley partner James T.

Parkinson and summarized below. As noted above, the Court is permitted to consider this

evidence in resolving a Rule 12(b)(1) challenge to its jurisdiction.

       Parkinson is a lawyer and has been an equity-holding partner of Buckley since January

2016. Decl. of James T. Parkinson (“Parkinson Decl.”) ¶ 3. In 2014, Buckley decided to open a

new office in London, and Parkinson agreed to move to London to take charge of that effort. Id.

¶ 4. Buckley announced the move in a press release, still available on its website, stating that

Parkinson “has relocated from the firm’s Washington, DC office to be its London partner-in-

residence.” Id., Ex. A (emphasis added).

       Thus, in August 2014, Parkinson moved to London and has worked from Buckley’s

London office ever since. Id. ¶ 6. In his Declaration, Parkinson explains that his practice is

focused on providing advice on U.S. law to clients based in the United Kingdom and Europe,

and that part of his standard “pitch” to such clients is that he will be fully available to them

because he lives and works in London; he is not “flying in and out of London.” Id. ¶ 9. In

addition, Parkinson is a member of several professional and social clubs based in London,

including the Society for English and American Lawyers, the Fraud Lawyers Association,

Transparency International U.K., the Royal Institute of International Affairs (also known as

Chatham House), and the International Bar Association. Id. ¶ 10.

       When Parkinson first moved to London, he obtained a visa from the United Kingdom

entitling him to work there for three years. Id. ¶ 7. The visa, which was based on Parkinson’s

employment with Buckley, has since been extended twice, each time for two years, and currently

runs through July 2021. Id. Because Parkinson now intends to remain in the United Kingdom.

indefinitely, he consulted with U.K. counsel earlier this year about applying to the United




                                    3
      Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 3 of 11
Kingdom for “Indefinite Leave to Remain,” an immigration status that would enable him (and

his family) to remain in the United Kingdom for as long as he wants and without being tied to

any particular employer. Id. ¶ 8. Parkinson plans to file his application for “Indefinite Leave to

Remain” in the United Kingdom early next year. Id.

       Parkinson’s family accompanied him when he moved to London in 2014 and have

resided there continuously since then. Id. ¶ 11. They rent a home in London where they keep

significant personal property and household furnishings. Id. They also rent a country home in

Oxfordshire. Id. Parkinson also owns a car in the United Kingdom. Id. His children attend

school in London. Id. ¶ 12. Parkinson has a U.K. driver’s license and bank account. Id. ¶¶ 13–

14. His regular doctors and dentist are in London. Id. ¶ 15.

       Parkinson pays income tax to the United Kingdom and in the United States. Id. ¶¶ 16,

25. For his U.S. income taxes, he is eligible for an extension of the deadline to file his U.S. tax

return based on a provision of the tax code for “United States citizens or residents whose tax

homes and abodes, in a real and substantial sense, are outside the United States and Puerto

Rico.” 26 C.F.R. § 1.6081-5(a)(5); see Parkinson Decl. ¶ 25. He takes tax advice from personal

tax advisors based in London. Parkinson Decl. ¶ 25.

       In sum, Parkinson’s sworn Declaration establishes that after living in London for more

than five years, Parkinson now considers himself a United Kingdom resident and has no

intention to reside anywhere else. Id. ¶¶ 18, 26.

IV.    ARGUMENT

       To carry its burden of establishing diversity jurisdiction, Oxford must establish complete

diversity—that is, that the plaintiff and the defendant are “citizens of different States.” It cannot

do so here because Buckley, as a partnership, carries the citizenship of each of its partners. And

one of its partners, Parkinson, is not a citizen of any State because he is a U.S. citizen domiciled


                                    4
      Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 4 of 11
abroad. Therefore, as many other cases have held in similar circumstances, Buckley is not

subject to diversity jurisdiction.

        A.      Oxford Must Establish That Each of Buckley’s Partners is a “Citizen of a
                Different State.”

        The diversity jurisdiction statute permits federal district courts to exercise jurisdiction

over civil actions “between citizens of different States” where the amount in controversy exceeds

$75,000. 28 U.S.C. § 1332(a)(1).2 As the Fourth Circuit has explained, “[t]he requirement that

the controversy be between ‘citizens of different States’ has been interpreted to require complete

diversity between the plaintiffs and defendants. In other words, to sustain diversity jurisdiction

there must exist an actual, substantial controversy between citizens of different states, all of

whom on one side of the controversy are citizens of different states from all parties on the other

side.” Hugger v. Rutherford Inst., 63 F. App’x 683, 687 (4th Cir. 2003) (citations omitted).

Thus, it is black-letter law that a “party seeking to invoke diversity jurisdiction has the burden of

showing complete diversity of citizenship.” Hardaway v. Checkers Drive-In Rests., Inc., 483 F.

App’x 854, 854 (4th Cir. 2012).

        It is equally well-established that “a limited liability partnership is a citizen of each state

in which its partners are citizens.” RAI Credit LLC v. WeiserMazars LLP, 2013 WL 3776518, at

*2 (D.S.C. July 17, 2013) (citing Moreno Energy, Inc. v. Marathon Oil Co., 884 F. Supp. 2d 577,

580 (S.D. Tex. 2012)). In a case involving a limited partnership, the Supreme Court “reject[ed]

the contention that to determine, for diversity purposes, the citizenship of an artificial entity, the

court may consult the citizenship of less than all of the entity’s members. We adhere to our oft-


2
  The statute also permits federal jurisdiction in disputes in certain situations involving “citizens or
subjects of a foreign state.” 28 U.S.C. §§ 1332(a)(2), (a)(3). Those provisions, however, do not apply to
a U.S. citizen domiciled abroad, such as Parkinson, because such individuals are not “citizens or subjects
of a foreign state.” See Newman-Green, Inc., 490 U.S. at 828. Oxford did not invoke either of those
provisions in its Complaint, nor would they be available in any event.


                                    5
      Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 5 of 11
repeated rule that diversity jurisdiction in a suit by or against the entity depends on the

citizenship of ‘all the members,’ ‘the several persons composing such association,’ [and/or]

‘each of its members.’” Carden v. Arkoma Assocs., 494 U.S. 185, 195–96, (1990) (citations

omitted).

        The combined effect of these two settled legal principles is that a plaintiff seeking to

establish diversity jurisdiction against a defendant partnership must establish that each partner is

diverse from the plaintiff.

        B.      U.S. Citizens Domiciled Abroad Are Not Subject to Diversity Jurisdiction.

        “In order to be a citizen of a State within the meaning of the diversity statute, a natural

person must both be a citizen of the United States and be domiciled within the State.” Newman-

Green, Inc., 490 U.S. at 828. “As the Supreme Court has consistently held [], state citizenship

for purposes of diversity jurisdiction depends not on residence, but on national citizenship and

domicile.” Axel Johnson, Inc. v. Carroll Carolina Oil Co., 145 F.3d 660, 663 (4th Cir. 1998).

        A U.S. citizen domiciled abroad is not a citizen of any State for purposes of diversity

jurisdiction, and thus is not subject to diversity jurisdiction. Newman-Green, Inc., 490 U.S. at

828 (“[A] United States citizen domiciled in Caracas, Venezuela . . . has no domicile in any

State. He is therefore ‘stateless’ for purposes of [diversity jurisdiction].”);3 Swiger, 540 F.3d at

184 (“An American citizen domiciled abroad, while being a citizen of the United States is, of

course, not domiciled in a particular state, and therefore such a person is ‘stateless’ for purposes

of diversity jurisdiction. Thus, American citizens living abroad cannot be sued (or sue) in


3
 In Newman-Green, Inc., the Supreme Court addressed subsection (3) of the diversity statute, which
permits jurisdiction over cases between “citizens of different States and in which citizens or subjects of a
foreign state are additional parties.” 28 U.S.C. § 1332(a)(3). But the determination that a natural person
domiciled abroad is “stateless” applies equally to subsection (1), which uses the same key language—
“citizens of different States.” As noted above, subsection (3) does not apply here because Parkinson is
not a “citizen[] or subject[] of a foreign state.” See Newman-Green, Inc., 490 U.S. at 828.


                                     6
       Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 6 of 11
federal court based on diversity jurisdiction as they are neither ‘citizens of a State,’ nor ‘citizens

or subjects of a foreign state.’” (citations omitted)); Whitehead v. Grand Duchy of Lux., 1998

WL 957463, at *5 (4th Cir. Sep. 11, 1998) (holding that diversity jurisdiction “does not include

United States citizens domiciled abroad, for they are neither aliens nor citizens of any state. . . .

The presence of a single such expatriate party destroys diversity jurisdiction for the entire

action”); Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 69 (2d Cir. 1990) (“[T]he language of

§1332(a) is specific and requires the conclusion that a suit by or against United States citizens

domiciled abroad may not be premised on diversity.” (citations omitted)).

       Based on the foregoing principles, courts have repeatedly held that partnerships are not

subject to diversity jurisdiction if any partner is a U.S. citizen domiciled abroad, as Parkinson is

here. Swiger, 540 F.3d at 184 (“Putting these principles together, that is, that the citizenship of

the individual partners must be shown to be wholly diverse from that of the opposing party (or

those of the opposing parties) and that American citizens living abroad cannot sue (or be sued) in

federal court based on diversity jurisdiction, our sister circuits and other federal courts have

concluded that if a partnership has among its partners any American citizen who is domiciled

abroad, the partnership cannot sue (or be sued) in federal court based upon diversity

jurisdiction.”); ISI Int’l, Inc., 316 F.3d at 733 (“One of [defendant law firm’s] partners is a U.S.

citizen domiciled in Canada; she has no state citizenship, so diversity jurisdiction is

unavailable.”); Cresswell, 922 F.2d at 69 (“If in fact any of S&C’s foreign-residing United States

citizen partners are domiciled abroad, a diversity suit could not be brought against them

individually; in that circumstance, since for diversity purposes a partnership is deemed to take on

the citizenship of each of its partners, a suit against S&C could not be premised on diversity.”

(citations omitted)).




                                    7
      Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 7 of 11
       C.      Parkinson is a U.S. Citizen Domiciled Abroad.

       To determine an individual’s domicile, the Court must consider two factors: “(1) the

party’s physical presence in the state; [and] (2) the intent to remain in that state indefinitely.”

Estate of Allison v. Scoggins, 2010 WL 11520169, at *4 (W.D.N.C. Sept. 22, 2010), adopted by

2011 WL 13082701 (W.D.N.C. Feb. 9, 2011) (citations omitted). Put another way, an

“individual may acquire a new domicile by changing his or her physical presence to the new

location, combined with the intention to remain in the new location indefinitely or with the

absence of any intention to go elsewhere.” Integrity Life Ins. Co. v. Komara, 2015 WL 1607933,

at *3 (W.D.N.C. Apr. 8, 2015) (citing 13E Charles Alan Wright, Arthur R. Miller, and Edward

H. Cooper, Federal Practice and Procedure § 3613 (1st ed. 2009)).

       Here, the evidence in Parkinson’s Declaration establishes that he is a U.S. citizen who is

domiciled in the United Kingdom. He has worked in Buckley’s London office and resided in the

United Kingdom with his family for more than five years. Parkinson Decl. ¶ 18. Parkinson is a

member of several professional organizations based in London. Id. ¶ 10. He rents a home in

London, where he keeps substantial personal property and household furnishings, and a country

home in Oxfordshire. Id. ¶ 11. His children attend school in London. Id. ¶ 12. He owns a car,

and is licensed to drive in the United Kingdom. Id. ¶¶ 11, 13. He has a bank account, doctors, a

dentist, and accountants in the United Kingdom. Id. ¶¶ 13–15, 25. He pays taxes in the United

Kingdom. Id. ¶ 16. For his U.S. income taxes, he is eligible for an extension to file his U.S. tax

return under a provision of the tax code for U.S. citizens “whose tax homes and abodes, in a real

and substantial sense, are outside the United States and Puerto Rico.” 26 C.F.R. § 1.6081-

5(a)(5); see id. ¶ 25. Most importantly, Parkinson intends to continue living in the United

Kingdom and has no plans to reside elsewhere—an intention confirmed by Parkinson’s

forthcoming application for “Indefinite Leave to Remain” status under U.K. immigration law.


                                    8
      Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 8 of 11
Id. ¶¶ 8, 18, 26. This evidence overwhelmingly establishes that Parkinson’s domicile is in the

United Kingdom.

V.     CONCLUSION

       As many other courts have held, a partnership with a partner who is a U.S. citizen

domiciled abroad is not subject to diversity jurisdiction in the federal courts. In this case,

Parkinson is just such a partner. Accordingly, Buckley respectfully requests that the Court

dismiss the Complaint.

Dated: October 30, 2019
                                               /s/ Joshua D. Davey
                                               Joshua D. Davey (N.C. Bar No. 35246)
                                               Andrew D. Atkins (N.C. Bar No. 44188)
                                               McGuireWoods LLP
                                               201 N. Tryon Street, Suite 3000
                                               Charlotte, NC 28202
                                               Telephone: (704) 343-2000
                                               Facsimile: (704) 343-2300
                                               jdavey@mcguirewoods.com
                                               aatkins@mcguirewoods.com

                                               Mary Ellen Goode (N.C. Bar. No. 50733)
                                               McGuireWoods LLP
                                               434 Fayetteville Street, Suite 2600
                                               Raleigh, NC 27601
                                               Telephone: (919) 755-6600
                                               Facsimile: (919) 755-6900
                                               mgoode@mcguirewoods.com

                                               John K. Villa (pro hac vice forthcoming)
                                               William T. Burke (pro hac vice forthcoming)
                                               Elizabeth Wilson (pro hac vice forthcoming)
                                               Williams & Connolly LLP
                                               725 Twelfth Street, N.W.
                                               Washington, D.C. 20005
                                               Telephone: (202) 434-5000
                                               Facsimile: (202) 434-5029
                                               jvilla@wc.com
                                               wburke@wc.com
                                               ewilson@wc.com

                                               Attorneys for Defendant Buckley LLP


                                    9
      Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 9 of 11
                             CERTIFICATE OF WORD COUNT

       I hereby certify that, as reported by word processing software, the foregoing

Memorandum (omitting the case caption and any table of contents, table of authorities, or

certificates of counsel) complies with the word limitation set forth in applicable Orders entered

by the Honorable Frank D. Whitney.

                                                     /s/ Joshua D. Davey
                                                     Joshua D. Davey (N.C. Bar No. 35246)




                                   10
     Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 10 of 11
                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Memorandum of Law was served on all

counsel of record on October 30, 2019, using the Court’s ECF system, which will send a

notification of such filing.

                                                   /s/ Joshua D. Davey
                                                   Joshua D. Davey (N.C. Bar No. 35246)




                                    11
      Case 3:19-cv-00522-FDW-DSC Document 9 Filed 10/30/19 Page 11 of 11
